
	
		I
		111th CONGRESS
		1st Session
		H. R. 3929
		IN THE HOUSE OF REPRESENTATIVES
		
			October 26, 2009
			Mr. Melancon
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To provide an extension of the low-income housing credit
		  placed-in-service date requirement for certain disaster areas.
	
	
		1.Extension of low-income housing credit
			 rules for certain disaster areasSection 1400N(c)(5) of the Internal Revenue
			 Code of 1986 is amended by striking January 1, 2011 and
			 inserting January 1, 2013.
		
